


Exhibit 10.1

INDEPENDENT CONTRACTOR AGREEMENT

 

THIS AGREEMENT is between SCIENTIFIC LEARNING CORPORATION (“SLC”) and
DR. MICHAEL MERZENICH (“Contractor”), dated as of July 25, 2007.

 

1.

ENGAGEMENT OF SERVICES.

 

 

a.

SLC hereby engages Contractor, and Contractor hereby agrees, to render the
services (the ‘‘Services”) described in the Project Descriptions. The first
Project Description is signed by both parties and attached to this Agreement.
SLC and Contractor may amend the initial Project Description or add additional
Services by having both parties sign a new Project Description referring to this
Agreement.

 

 

b.

The manner and means by which Contractor renders the Services are in
Contractor’s discretion and control. Contractor agrees to exercise the highest
degree of professionalism, to perform the Services to applicable industry
standards, and to utilize Contractor’s expertise and creative talents in
performing the Services.

 

 

c.

Contractor agrees at Contractor’s own expense to provide Contractor’s own
facilities, equipment, tools and other materials to use in performing the
Services, except that SLC will make its facilities and equipment available to
Contractor as SLC and Contractor may agree. Contractor agrees not to delegate
Contractor’s obligations in connection with this Agreement without SLC’s prior
written consent.

 

2.

COMPENSATION. SLC will pay Contractor a fee for services rendered under this
Agreement as set forth in the Project Descriptions. Contractor will be
reimbursed for expenses only as set forth in the Project Descriptions. Except as
provided in the applicable project description, SLC will pay Contractor for
services and will reimburse Contractor for approved expenses within thirty (30)
days of the date of Contractor’s invoice. Invoices will meet all detail
requirements stated in the applicable Project Description. If this Agreement or
a Project Description is terminated for any reason, Contractor will be paid fees
on a proportional basis for work which is performed through the effective date
of such termination.

 

3.

INDEPENDENT CONSULTANT RELATIONSHIP. Contractor’s relationship with SLC will be
that of an independent consultant and nothing in this Agreement should be
construed to create a partnership, joint venture, or employer-employee
relationship. Contractor is not an agent of SLC and is not authorized to make
any representation or commitment on behalf of SLC. Contractor will not be
entitled to any of the benefits that SLC may make available to its employees,
such as workers’ compensation, unemployment, disability, other group insurance,
profit sharing or retirement benefits. Contractor will be solely responsible for
all tax returns and payments required to be filed with or made to any tax
authority with respect to Contractor’s performance of services and receipt of
fees under this Agreement. Contractor must provide SLC with a properly completed
Form W-9 before any fee can be paid to Contractor

 

4.

CONFIDENTIAL INFORMATION; INTELLECTUAL PROPERTY RIGHTS.

 

 

a.

Confidential Information. Contractor agrees to keep SLC Confidential Information
confidential, not to use SLC Confidential Information except for the purposes of
providing Services to SLC, not to disclose any SLC Confidential Information to
any third party without first obtaining SLC’s express written consent, and to
take reasonable precautions to prevent the unauthorized use or disclosure of SLC
Confidential Information. “SLC Confidential Information” means any information
that relates to SLC which SLC has not made publicly available, including without
limitation, marketing, sales or business strategy plans or information; product
plans; financial statements, budgets or other financial information; trade
secrets, inventions, developments, designs, discoveries, computer programs,
processes, know-how, or other research results or strategies; or license, cost,
price, supplier, customer, employee or investor information. SLC Confidential
Information may be in oral, written, graphic or electronic form. For purposes of
this Agreement, SLC Confidential Information includes any information of a third
party which SLC has in its possession under obligations of confidentiality. SLC
Confidential Information does not include any information that (1) has been
published or is otherwise readily available to the public other than by a breach
of this Agreement; (2) was rightfully received by Contractor from a third party
without confidential limitations; (3) was independently developed for Contractor
by persons having no access to SLC Confidential Information; or (4) was known to
Contractor prior to its first receipt from SLC, as shown by Contractor’s written
records.

 

Page 1 of 4

 

--------------------------------------------------------------------------------




 

b.

Assignment of Work Product to SLC.  If Contractor creates a work of authorship
in the course of performing services for SLC, that work of authorship shall be
considered “SLC Work Product”. SLC shall own, and Contractor irrevocably assigns
to SLC, all right, title and interest worldwide in and to that SLC Work Product,
including all intellectual property rights in that SLC Work Product.

5.

CONTRACTOR REPRESENTATIONS AND WARRANTIES. Contractor hereby represents and
warrants that:

 

 

a.

Contractor has full right and power to enter into and perform this Agreement
without the consent of any third party;

 

 

b.

There is no other existing contract or duty on Contractor’s part inconsistent or
incompatible with this Agreement; and

 

 

c.

Contractor will not disclose to SLC, bring onto SLC’s premises, or induce SLC to
use any confidential information that belongs to anyone other than SLC or
Contractor.

 

6.

TERMINATION.

 

 

a.

Termination. Either SLC or Contractor may terminate this Agreement or any
Project Description at its convenience and without any breach by the other party
upon fifteen (15) days’ prior written notice to the other party.

 

 

b.

Return of SLC Property. Upon termination of the Agreement or earlier as
requested by SLC, Contractor will deliver to SLC any and all drawings, notes,
specifications, devices, and other documents and materials related to the
Services, together with all copies thereof, and any other material containing
any SLC Proprietary Information or SLC Work Product or SLC Proprietary
Information.

 

7.

GENERAL PROVISIONS.

 

 

a.

No Assignment. This Agreement may not be assigned by Contractor without SLC’s
consent, and any such attempted assignment shall be void and of no effect.

 

 

b.

Entire Agreement. This Agreement is the final, complete and exclusive agreement
of the parties with respect to the subject matter hereof and supersedes and
merges all prior discussions between us. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Effective as of the
date of this Agreement, the terms of this Agreement will govern all Project
Descriptions and services undertaken by Contractor for SLC.

 

 

c.

Survival. The following provisions shall survive termination of this Agreement:
Section 4, Section 5 and Section 6.

 

 

d.

Waiver. No waiver by SLC of any breach of this Agreement shall be a waiver of
any preceding or succeeding breach. No waiver by SLC of any right under this
Agreement shall be construed as a waiver of any other right. SLC shall not be
required to give notice to enforce strict adherence to all terms of this
Agreement.

 

 

e.

Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

 

f.

Governing Law. This Agreement will be governed and construed in accordance with
the laws of the State of California as applied to transactions taking place
wholly within California between California residents. Contractor hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in San Francisco, California for actions arising from or related to this
Agreement.

 

Page 2 of 4

 

--------------------------------------------------------------------------------






 

g.

Arbitration.   All disputes arising out of or relating to this Agreement or a
breach of this Agreement that cannot be settled amicably will be resolved by
arbitration before one neutral arbitrator (who shall be an attorney at law
familiar with the computer industry) in San Francisco and administered by the
American Arbitration Association in accordance with its Commercial Arbitration
Rules. Any provisional or equitable remedy that would be available from a court
of law will be available from the arbitrator. Judgment upon the award of the
arbitrator may be enforced in any court having jurisdiction thereof.

 

 

h.

Legal Fees.   If any dispute arises between the parties with respect to the
matters covered by this Agreement which leads to a proceeding to resolve such
dispute, the prevailing party in such proceeding shall be entitled to receive
its reasonable attorneys’ fees, expert witness fees and out-of-pocket costs
incurred in connection with such proceeding, in addition to any other relief it
may be awarded.

 

 

i.

Injunctive Relief.    A breach of any of the terms of Section 4 or Section 6b of
this Agreement may result in irreparable and continuing damage to SLC for which
there may be no adequate remedy at law, and SLC is therefore entitled to seek
injunctive relief as well as such other and further relief as may be
appropriate.

 

IN WITNESS WHEREOF, the parties have caused this Independent Contractor
Agreement to be executed by their duly authorized representative(s).

 

 

SCIENTIFIC LEARNING CORPORATION

 

 

 

By:                                          
                                    

 

Name (print): Robert C. Bowen                               

 

Address:      300 Frank H. Ogawa Plaza, Suite 600

 

Oakland, California 94612-2040         

 

DR. MICHAEL MERZENICH

 

 

 

By:                                        
                                        

 

Name (print): Dr. Michael Merzenich                       

 

Address:      20 Hillpoint Avenue                             

 

San Francisco, California 94117          

 

 

Page 3 of 4

 

--------------------------------------------------------------------------------






PROJECT DESCRIPTION

 

Services to be performed:

 

Consulting services relating to SLC’s public and customer relationships,
including public speaking to and meetings with educational leaders, speech and
language professionals, and other audiences as mutually agreed and other
projects as may be mutually agreed from time to time.

 

Services will be performed on a schedule mutually agreed upon by SLC and
Contractor.

 

Contractor is responsible for determining that performing services for SLC under
this Agreement is consistent with applicable UCSF policies.

 

Time Period during which Services will be performed:

Services under this project description began January, 2007 and will end
December 31, 2008.

Fees for Services: $2,000 per full day, including a total of $ 4500 for services
rendered prior to July 26, 2007.

 

Invoicing Requirements:

 

Contractor’s invoices shall state the dates on which Services were performed and
a description of the services provided.

Expenses:

SLC will reimburse Contractor for reasonable expenses incurred in connection
with the performance of services under this Agreement provided that Contractor
has obtained prior approval from Contractor’s principal SLC contact and submits
verification of such expenses as SLC may require.

 

NOTE:   This Project Description is governed by the terms of the Independent
Contractor Agreement between SLC and Contractor, dated as of July 25, 2007.

 

 

SCIENTIFIC LEARNING CORPORATION

 

 

 

By:_________________________________

(Signature)

 

Name (print): Robert C. Bowen                             

 

 

Dated: ______________________________

DR. MICHAEL MERZENICH

 

 

 

By: ________________________________

(Signature)

 

Name (print): Dr. Michael Merzenich                 

 

 

Dated: _____________________________

 

 

 

Page 4 of 4

 

--------------------------------------------------------------------------------